Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The amendment filed on June 02, 2021 has been received and made of record. In response to Non-Final Office Action mailed on March 04 2021, claims 1-6, 8, 9, 11, 13, 15, and 17-19 have been amended of which claim 1 is independent claim. Applicants maintained dependent claims 7, 10, 12, 14, 16, and 20. NO claim is added or cancelled after the Non-Final Office Action. Therefore, claims 1-20 are pending for consideration.

Response to Arguments
3.    Applicants' arguments with respect to independent claim 1 have been considered but are moot in view of new grounds of rejection as necessitated by applicants' amendment.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al.(US 2010/0053041 A1)(herein after Abe).
Regarding claim 1, Abe teaches a display device(light emitting display device, Para-2; OLED display, fig.13) comprising:

a first scan line(scanning line S1, fig.1) and a second scan line(scanning line S2, fig.1) which are parallel to each other (fig.1);

    PNG
    media_image1.png
    381
    303
    media_image1.png
    Greyscale

Fig.1
a data line(data, fig.1) crossing the first scan line(S1) and the second scan line(S2); and
 
a subpixel(pixel circuit of OLED display, fig.1) connected to the first scan line(S1), the second scan line(S2), and the data line(data),

wherein the subpixel(pixel circuit) includes:

a driving transistor(drive TFT TFT1, fig.1) configured to control a driving current(Para-73, 81) flowing from a first (drain or source of TFT1) thereof to a second electrode(source or drain of TFT1)  thereof according to a data voltage(data signal) applied to a first gate electrode thereof (Para-81, 86), the driving transistor(TFT1) having a second gate electrode(back gate, Para-73) connected to the first scan line(S1) and configured to receive a first scan signal of the first scan line(Para-78, 90); and

a light emitting element(OLED, fig.1) configured to emit light according to the driving current(Para-81).

Regarding claim 13, Abe teaches the display device of claim 1, further comprising a first connection electrode which connects the first scan line to the second gate electrode of the driving transistor(fig.1).
-
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being as being unpatentable over Abe et al.(US 2010/0053041 A1) in view of Kim et al.(US 2013/0002616 A1) (herein after Kim).

Abe is not found to teach expressly the display device of claim 1, 

Claim 2: further comprising an initialization voltage line configured to receive an initialization voltage, wherein the subpixel further includes a first transistor configured to be turned on in response to the first scan signal, wherein the first transistor is configured to connect the first gate electrode of the driving transistor to the initialization voltage line.

Claim 5: further comprising an initialization voltage line configured to receive an initialization voltage, wherein, during a first period in which the initialization voltage is applied to the first gate electrode of the driving transistor, a first level voltage of the first scan signal is applied to the second gate electrode.

Claim 8: wherein, during a second period in which a data voltage of the data line is applied to the first gate electrode of the driving transistor, a second level voltage of the first scan signal is applied to the second gate electrode.
Claim 11: wherein, during a third period in which the light emitting element emits light according to the driving current of the driving transistor, a second level voltage of the first scan signal is applied to the second gate electrode.

However, Kim teaches an organic light emitting display device, 

Claim 2: further comprising an initialization voltage line configured to receive an initialization voltage(initialization voltage Vint, fig.11, Para-76),

wherein the subpixel further includes a first transistor (initialization transistor M4, fig.11) configured to be turned on in response to the first scan signal(Scan(n-1), Para-76), wherein the first transistor is configured to connect the first gate electrode(node N1) of the driving transistor(M1) to the initialization voltage line(Vint, Para-76).

Claim 5: further comprising an initialization voltage line (Vint) configured to receive an initialization voltage (initialization voltage Vint, fig.11, Para-76),

wherein, during a first period(T1, fig.14) in which the initialization voltage(Vint) is applied to the first gate electrode of the driving transistor(M1), a first level voltage the first scan signal is applied to the second gate electrode(S(n-1) of low level is applied to second gate electrode indirectly through assistance transistor M7 as second gate electrode is electrically connected to (n-1) scan line).

Claim 8: wherein, during a second period(T2, fig.14) in which a data voltage of the data line(data) is applied to the first gate electrode(node N1) of the driving transistor(M1), a second level voltage of the first scan line is applied to the second gate electrode(S(n-1) of high level is applied to second gate electrode indirectly through assistance transistor M7 as second gate electrode is electrically connected to (n-1) scan line).

Claim 11: wherein, during a third period(T3, fig.14) in which the light emitting element(OLED) emits light according to the driving current of the driving transistor(M1), a second level voltage of the first scan line is applied to the second gate electrode(S(n-1) of high level is applied to second gate electrode indirectly through assistance transistor M7 as second gate electrode is electrically connected to (n-1) scan line).

Therefore, it would be obvious to one of an ordinary skill in the art, before the effective filing date of the application, to have modified Abe with the teaching of Kim to include the 

Regarding claim 14, Abe is not found to teach expressly the display device of claim 13, wherein the first connection electrode is on a same layer as the second gate electrode of the driving transistor. 

However, Kim teaches a display device, wherein the first connection electrode is on a same layer(base substrate 200, fig.4) as the second gate electrode of the driving transistor (all components are on base substrate 200).

Therefore, it would be obvious to one of an ordinary skill in the art, before the effective filing date of the application, to have modified Abe with the teaching of Kim to include the feature in order to improve hysteresis characteristic of a driving transistor to display clear image of high display quality by eliminating motion blur in an OLED display.



Claim 15 is rejected under 35 U.S.C. 103 as being as being unpatentable over Abe et al.(US 2010/0053041 A1) in view of JEONG et al.(US 2018/0151126 A1)(herein after JEONG).

Regarding claim 15, Abe is not found to teach expressly the display device of claim 13, further comprising at least one insulating film between the first scan line and the first connection electrode.

However, JEONG teaches a display device, where an insulating layer is interposed between two scan lines and overlapping each other(Para-59, 61).
 
Therefore, it would be obvious to one of an ordinary skill in the art, before the effective filing date of the application, to have modified Abe with the teaching of JEONG to include the feature in order to reduce line load(reduce space). 

12.	Claims 19, and 20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Abe et al.(US 2010/0053041 A1) in view of RHA et al.(US 2019/0147796 A1)(herein after RHA).

Regarding claim 19, Abe is not found to teach expressly the display device of claim 13, further comprising an initialization voltage line to which an initialization voltage is applied, wherein the subpixel further includes: a first scan line, a first electrode connected to the initialization voltage line, and a second electrode connected to the first gate electrode of the driving transistor; and a second connection electrode connecting the second electrode of the first transistor to the first gate electrode.



    PNG
    media_image2.png
    375
    475
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    673
    545
    media_image3.png
    Greyscale

Prior art(fig.7)    claimed invention(fig.4)

However, RHA teaches an electroluminescent display device, further comprising an initialization voltage line (initialization power line 16, Vinit, fig.7, Para-90) to which an initialization voltage is applied,

wherein the subpixel further includes:
 
a first transistor(T4) having a gate electrode connected to the first scan line(SC(n-1)), a first electrode connected to (16, Vinit), and a second electrode connected to the first gate electrode(at node N2) of the driving transistor(DT); and

a second connection electrode(connection between two transistors of T4, fig.7) connecting the second electrode of the first transistor(T4, indirectly) to the first gate electrode(node N2) of the driving transistor(DT, fig.7).

Therefore, it would be obvious to one of an ordinary skill in the art, before the effective filing date of the application, to have modified Abe with the teaching of RHA to include the feature in order to provide an organic light emitting diode display device that can prevent unnecessary emission of OLED due to resetting anode voltage at initialization voltage level.

Regarding claim 20, Abe as modified by RHA teaches the display device of claim 19, wherein the first connection electrode and the second connection electrode overlap each other(fig.7, RHA, as the structure is similar, it is obvious that first connection electrode and second connection electrode in RHA’s disclosure would overlap each other).

Claims 3, and 4 are rejected under 35 U.S.C. 103 as being as being unpatentable over Abe et al.(US 2010/0053041 A1) in view of Kim et al.(US 2013/0002616 A1) and further in view of RHA et al.(US 2019/0147796 A1)(herein after RHA).

Regarding claim 3, Abe as modified by Kim teaches the display device of claim 2, wherein the subpixel further includes:

a second transistor(switching transistor M2, fig.11, Kim) configured to be turned on in response to a second scan signal (Scan(n), fig.11, Kim) of the second scan line, wherein the second transistor(M2) is configured to connect the first electrode(node N2) of the driving transistor(M1) to the data line(Para-72, Kim);

a third transistor(compensation transistor M3, fig.11, Para-69, Kim) configured to be turned on in response to the second scan signal(Scan(n), fig.11, Kim), wherein the third transistor(M3) is configured to connect the first gate electrode(node N1) of the driving transistor(M1) to the second electrode(node N3) of the driving transistor(M1); and 

Nevertheless, Abe as modified by Kim is not found to teach expressly the display device, wherein the subpixel further includes: a fourth transistor configured to be turned on in response to the second scan signal, wherein the fourth 

However, RHA teaches an electroluminescent display device, wherein the subpixel further includes:
 
a second transistor(first switching TFT T1, fig.7) configured to be turned on in response to a second scan signal(SC(n), fig.7) of the second scan line, wherein the second transistor (T1) is configured to connect the first electrode(first node N1) of the driving transistor(driving TFT DT) to the j-th data line(Vdata, figs.8&9B, and related text);

a third transistor(third switching TFT T3, fig.7) configured to be turned on in response to the second scan signal(SC(n), fig.7), wherein the third transistor(T3) is configured to connect the first gate electrode(second node N2) of the driving transistor(DT) to the second electrode(third node N3) of the driving transistor(DT); and 

a fourth transistor(fifth switching TFT T5, fig.7) configured to be turned on in response to the second scan signal(SC(n), fig.7), wherein the fourth transistor is configured to connect a first electrode of the light emitting element(at fourth node N4, OLED, fig.7) to the initialization voltage line (initialization power line 16, Vinit, fig.7, Para-90).


Regarding claim 4, Abe as modified by Kim and RHA teaches the display device of claim 3, further comprising:
 
a light emission line(light emission control line EMn, fig.13, Para-97, Kim) parallel to the first scan line(scan line Sn-1, fig.13, Kim) and the second scan line(scan line Sn, fig.13, Kim); 

and a first driving voltage line(first power source voltage ELVDD, fig.11, Kim) configured to receive a first driving voltage(ELVDD, Kim),

wherein the subpixel further includes:
(first light emission control transistor M5, fig.11, Para-68, Kim)  configured to be turned on in response to a light emission signal(EMn, fig.11, Kim) of the light emission line, wherein the fifth transistor(M5, Kim) is configured to connect the first electrode(node N2, Kim) of the driving transistor(M1, Kim) to the first driving voltage line (ELVDD, fig.11, Kim); and 

a sixth transistor(second light emission control transistor M6, fig.11, Para-69, Kim)  configured to be turned on in response to the k-th light emission signal(EMn, fig.11, Kim), wherein the sixth transistor(M6, Kim) is configured to connect the second electrode(node N3, Kim) of the driving transistor(M1, Kim) to the light emitting element(OLED, Kim).

Allowable Subject Matter

14.	Claims 6, 7, 9, 10, 12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 6: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or  “the display device of claim 5, wherein, during the first period, the first level voltage of the first scan signal is lower than the initialization voltage”.

Claim 7:  None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of claim 5, wherein, during the first period, a voltage difference between the second gate electrode and the first electrode of the driving transistor is lower than a voltage difference between the first gate electrode and the first electrode of the driving transistor”.

Claim 9: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of claim 8, wherein, during the second period, the second level voltage of the first scan signal is higher than the data voltage”.

Claim 10: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of 

Claim 12: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, ”the display device of claim 11, wherein, during the third period, a voltage difference between the second gate electrode and the first electrode of the driving transistor is higher than a voltage difference between the first gate electrode and the first electrode of the driving transistor”.

Claim 16: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, ”the display device of claim 15, wherein the at least one insulating film includes: a buffer film on the first connection electrode and the second gate electrode of the driving transistor; and a gate insulating film on the first electrode of the driving transistor”.

Claims 17 and 18 are objected to because of their dependency on the objected base claim respectively.
Conclusion
16.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692